Exhibit 10.10

AMENDMENT TO

THE 2004 LONG-TERM CASH INCENTIVE PLAN

The AnnTaylor Stores Corporation 2004 Long-Term Cash Incentive Plan (“LTCIP”) is
hereby amended effective as of March 13, 2008 (the “Effective Date”) as set
forth below.

Section 6(a) of the LTCIP is hereby amended in its entirety as follows:

“(a) Payment of an Award (if any) for a Performance Cycle will be made in cash
promptly following the end of the Performance Cycle to which it relates and
following the certification by the Committee pursuant to Section 5(f) (but in no
event later than the last day of the “applicable 2 1/2 month period”, as such
term is defined in Treasury Regulation § 1.409A-1(b)(4)(i)(A)).”

Except as set forth above, the LTCIP is hereby ratified and affirmed in all
respects.